Beck, J.
No grounds for equitable interference with the common-law jurisdiction of the proceedings sought to be enjoined are shown by the petition in this case, and the court did not err in refusing to grant the injunction applied for.

Judgment affirmed.


All the Justices concur.

An injunction was refused, and the plaintiffs excepted. •
Lewis G. Bussell, for plaintiffs,
cited Civil Code, §§4894, 4159.
Shackelford & Shackelford, for defendant,
cited Ga. B. 113/815; 110/640; 79/295, 301; 10/395 (2).